Citation Nr: 0734075	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-22 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to Department of Veterans 
Affairs (VA) benefits based on the character of discharge 
from active duty from November 1982 to July 1984.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from November 1982 to July 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 administrative decision of the 
VA Regional Office (RO) in St. Paul, Minnesota, that found 
that new and material evidence had not been submitted to 
reopen the claim for entitlement to VA benefits based on the 
character of discharge from active duty from November 1982 to 
July 1984.

The underlying issue of entitlement to VA benefits based on 
the character of discharge from active duty is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if additional 
action is required on his part.


FINDINGS OF FACT

1.  In a December 1984 administrative decision, VA denied the 
appellant's claim for entitlement to VA benefits based on the 
character of discharge from active duty.  The appellant did 
not appeal this decision.

2.  The evidence received since December 1984 was not 
previously received, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1984 administrative decision is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  Evidence received since the December 1984 administrative 
decision is new and material and the claim regarding the 
character of the appellant's discharge from active duty is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  The Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f).

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, the 
Board finds that, in view of the Board's favorable 
disposition of such claim, the VCAA and its implementing 
regulations do not prevent the Board from rendering a 
decision as to that issue.



II.  Analysis

A.  Pertinent Law

i.  New and Material Evidence

When an issue has been previously denied by the RO and that 
decision becomes final, such claim may not be reopened and 
allowed in the absence of new and material evidence.  38 
U.S.C.A. § 7104 (West 2002).  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to the 
claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the appellant's claim to reopen was 
initiated in April 2003, after the effective date of the 
revision, his claim will be adjudicated by applying the 
revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  As noted above, material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In addition, VA is 
required to first review the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis for 
its newness and materiality.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In this case, the last final disallowance was 
the December 1984 administrative decision.

II.  Character of Discharge

In order to qualify for VA benefits, a claimant must be a 
"veteran."  Frasure v. Principi, 18 Vet. App. 379, 385 
(2004); see also Cropper v. Brown, 6 Vet. App. 450, 452 
(1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  
Section 101(2) of the U.S. Code defines a "veteran" as, inter 
alia, a person "who was discharged or released [from service] 
under conditions other than dishonorable."  38 U.S.C.A. 
§ 101(2).  A claimant receiving a discharge under other than 
honorable conditions may be considered to have been 
discharged under dishonorable conditions in certain 
circumstances.  See 38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. 
§ 3.12 (2007).

Where VA determines that a person's discharge from service 
was under dishonorable conditions, the payment of pension, 
compensation or dependency and indemnity compensation, based 
on that period of service, is barred.  See Cropper, 6 Vet. 
App. at 452-53; 38 C.F.R. § 3.12.

There are two types of character of discharge bars to 
establishing entitlement for VA benefits:  statutory bars 
found at 38 U.S.C.A. § 5303(a) and regulatory bars listed in 
38 C.F.R. § 3.12.  The provisions of 38 C.F.R. § 3.12(d) 
provide that a discharge or release because of one of the 
following offenses is considered to have been issued under 
dishonorable conditions: acceptance of undesirable discharge 
in lieu of trial by general court-martial; mutiny or spying; 
offense involving moral turpitude (this includes, generally, 
conviction of a felony); willful and persistent misconduct; 
and homosexual acts involving aggravating circumstances and 
other factors affecting the performance of duty.

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 above is a bar to 
the payment of benefits unless it is found that the person 
was insane at the time of committing the offense.  38 C.F.R. 
§ 3.12(b).  According to 38 C.F.R. § 3.354(a) (2007), 
definition of insanity, an insane person is one who, while 
not mentally defective or constitutionally psychopathic, 
except when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354(b) provides when a rating agency is concerned 
with determining whether a appellant was insane at the time 
he committed an offense leading to his court-martial, 
discharge or resignation (38 U.S.C. § 5303(b)), it will base 
its decision on all the evidence procurable relating to the 
period involved, and apply the definition in paragraph (a) of 
this section.

B.  Discussion

In the instant case, the appellant asserts that the character 
of his discharge should not be a bar to his receipt of VA 
benefits.  He attributes his misconduct in service to his 
schizophrenia.  

The evidence considered at the time of the December 1984 
adverse decision consisted primarily of the veteran's service 
medical records and service personnel records.  There was no 
postservice evidence.  The veteran's service medical records 
did not show any psychiatric treatment, and included a June 
1984 Report of Mental Status Evaluation finding that the 
veteran had normal behavior, was fully oriented, had an 
unremarkable mood or affect, clear thinking process, normal 
thinking process, and good memory.  The examiner of this 
report, a physician's assistant, concluded that the veteran 
had the mental capacity to understand and participate in 
proceedings to determine a service discharge due to 
misconduct.  

As far as the veteran's service personnel records, these 
records show that during the veteran's service he was charged 
with two Article 15's and was convicted of Summary court-
martial of being drunk and disorderly, willful destruction of 
government property, and leaving the place of duty.  He was 
also noted to be disrespectful and disobedient to authority.  

The veteran's Certificate of Release or Discharge From Active 
Duty (DD Form 214) shows that his character of discharge was 
under other than honorable conditions and the reason for his 
separation was misconduct-pattern of misconduct.  

The evidence received since the December 1984 adverse 
administrative decision includes post service medical 
evidence showing that the veteran had a number of psychiatric 
hospitalizations and commitments beginning in 1988 for 
schizophrenic disorder and paranoid schizophrenia.  This 
evidence includes a February 1988 Neuropsychology Laboratory 
Report noting that the veteran had had delusions of 
persecution and thought control "for several years".  The 
evidence also includes a private medical statement dated in 
January 2004 from the veteran's psychiatrist, E. Jehesante, 
M.D., stating that he had reviewed the veteran's medical 
records of past treatment and it was his best professional 
estimate that the veteran's illness began in the early to 
late 1980s.  He said that records confirmed that symptoms had 
been acknowledged since February 1985.  

The above-noted evidence bears directly and substantially 
upon the specific matter under consideration.  This is so in 
light of the veteran's assertion that his psychiatric 
disability became manifest in service and was the cause of 
his other than honorable discharge.  This assertion brings 
into question whether the appellant was insane at the time he 
committed the in-service infractions that were the basis of 
his other than honorable character of discharge.  This 
assertion, and the accompanying medical evidence, was not on 
record in December 1984 when the adverse administrative 
decision was rendered.  Therefore, this evidence "contributes 
to a more complete picture" of the appellant's in-service 
behavior and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  It 
thus constitutes new and material evidence and warrants 
reopening the appellant's claim for entitlement to VA 
benefits based on the character of the appellant's discharge 
from active duty from November 1982 to July 1984.




ORDER

New and material evidence having been received, the claim of 
entitlement to VA benefits based on the character of the 
appellant's discharge from active duty from November 1982 to 
July 1984 is reopened; to this extent, the appeal is granted.


REMAND

Now that the veteran's application to reopen the claim of 
entitlement to VA benefits based on the character of the 
appellant's discharge from active duty from November 1982 to 
July 1984 has been reopened, the Board finds that additional 
medical development by way of an examination is warranted 
before a fully informed decision can be made in this appeal.  
See 38 U.S.C.A. § 5103A(d).

Accordingly, the veteran should be afforded a VA examination 
to determine whether the veteran was insane at the time of 
the commission of the acts which led to his discharge.  It is 
essential that the examining physician review the veteran's 
claims file prior to rendering an opinion in this matter.  
See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991); Suttmann v. Brown, 5 Vet. App. 127 (1993).  
Moreover, the veteran should also be given the opportunity to 
provide any additional information and/or medical records 
relevant to his claim.  38 U.S.C.A. § 5103A(b).

The Board also notes that the veteran is receiving Social 
Security benefits based upon disability since 1988.  The 
medical evidence that was used by the Social Security 
Administration (SSA) to award disability benefits and the 
decision itself are not in the claims file.  These records 
might help to better determine the nature and onset of the 
veteran's psychiatric disability.  The Court has held that 
when VA is put on notice of the existence of relevant SSA 
records, VA must seek to obtain those records before 
proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 
493, 494 (1992).



Accordingly, the case is REMANDED for the following action:

1.  Copies of treatment records (VA and 
non-VA) pertaining to psychiatric 
treatment of the veteran from June 28, 
2002, to the present should be obtained.

2.  The veteran should be scheduled for a 
VA examination to obtain an opinion as to 
his sanity at the time he committed the 
acts that led to his discharge from 
service.  The claims folder must be 
available to the examiner for review.

The examiner should answer the 
following questions:  At the time of 
the commission of the offenses which 
led to the veteran's discharge from 
service under other than honorable 
conditions, was the veteran, at 
least as likely as not (50 percent 
probability or more) insane as 
defined per statute and VA 
regulations (discussed above and 
cited in the claims folder)?

If any current psychiatric disorder 
is found, is it related to, or did 
it have its onset, during the 
veteran's period of active service? 

A rationale is requested for each opinion 
that is rendered.

3.  After completion of the above, 
readjudicate the claim in light of the 
additional evidence obtained.  If the 
benefit sought remains denied, an 
appropriate supplemental statement of the 
case should be issued to the veteran and 
his representative and they should be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)



 Department of Veterans Affairs


